DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-13, 15, 19, 21, 22. 31-34 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruch (US 5829682).
With respect to claim 1, Haruch discloses a nozzle for a spray gun (Figs. 1-8) comprising: 
a material nozzle (20, 12 and 22) having a hollow (central) portion (35 and passage in 12) for the passage of material to be sprayed and a material outlet opening (55) in a front end region of the material nozzle (See additional enlarged Fig. 1 with additional annotations below); 
wherein the material nozzle includes:
a disk element (See additional enlarged Fig. 1 with additional annotations below) extending radially from the material nozzle (relatively to the center axis) and having a plurality of passage openings (50) for the passage of air; and 
a first baffle disk (22) which is arranged on (over) the disk element and has an inner and an outer circumference, 
wherein the first baffle disk is arranged on (over) the disk element directly, without a sealing element arranged inbetween (at least in between the spray tip 12 and retainer cap 22), 
wherein the first baffle disk has a greater outer circumference than the disk element,  
wherein the first baffle disk is configured from continuous material in a region between the inner circumference and the outer circumference without any passage openings between the inner circumference and the outer circumference, such that air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk cannot penetrate or flow through the first baffle disk (Fig. 1);
and wherein the disk element is located in a middle area between the front end region of the material nozzle and a rear end region of the material nozzle (at external thread of 12 and O-ring 32), which faces (radially) away from the material outlet opening.
With respect to claim 3, Haruch discloses wherein the disk element has at least two contact surfaces arranged substantially at right angles to each other, wherein the first baffle disk has at least two contact surfaces arranged substantially at right angles to one another, and wherein the contact surfaces of the first baffle disk lie at least in regions against the contact surfaces of the disk element (See Fig. 1 with additional annotations below).
With respect to claim 4, Haruch discloses wherein a surface of the first baffle disk facing away from the material outlet opening is set back in a (radial) direction of a nozzle longitudinal axis in relation to a surface of the disk element facing away from the material outlet opening (See Fig. 1 with additional annotations below).
With respect to claim 6, Haruch discloses a material nozzle (20, 12 and 22) for a spray gun (Figs. 1-8), the material nozzle comprising: 
a hollow (central) portion (35 and passage in 12) for the passage of material to be sprayed and a material outlet opening (36 and 55. At least discharge passages 55 are located in the front end region) in a front end region of the material nozzle (See additional enlarged Fig. 1 with additional annotations below); 
a disk element (See additional enlarged Fig. 1 with additional annotations below) extending radially (relatively to the center axis) and having a plurality of passage openings (50) for the passage of air, 
a first baffle disk (22) which is arranged on (over) the disk element and has an inner and an outer circumference, 
wherein the first baffle disk is arranged on the disk element directly, without a sealing element arranged inbetween (at least in between the spray tip 12 and retainer cap 22), 
wherein the first baffle disk is configured from continuous material in a region between the inner circumference and the outer circumference without any passage openings between the inner circumference and the outer circumference, such that air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk cannot penetrate or flow through the first baffle disk, 
wherein the disk element is located in a middle area between the front end region of the material nozzle and a rear end region of the material nozzle (at external thread of 12 and O-ring 32), which faces (radially) away from the material outlet opening, and 
wherein the first baffle disk and the disk element each have a circular outer circumference and are arranged concentrically with respect to each other.
With respect to claim 7, Haruch discloses wherein the disk element has a first surface facing away from the material outlet opening and a second surface facing away from the material outlet opening, and wherein the first surface and the second surface are connected to each other in a stepped manner via a third surface (See Fig. 1 with additional annotations below).
With respect to claim 8, Haruch discloses wherein a surface of the disk element facing away from the material outlet opening has a groove (See Fig. 1 with additional annotations below) in which the plurality of passage openings of the disk element are arranged.
With respect to claim 9, Haruch discloses a nozzle for a spray gun (Figs. 1-8) comprising: 
a material nozzle (20, 12 and 22) having a hollow (central) portion (35 and passage in 12) for the passage of material to be sprayed and a material outlet opening (55); 
wherein the material nozzle includes:
a disk element (See additional enlarged Fig. 1 with additional annotations below) extending radially from the material nozzle (relatively to the center axis) and having a plurality of passage openings (50) for the passage of air; and 
a first baffle disk (22) which is arranged on (over) the disk element and has an inner and an outer circumference, 
wherein the first baffle disk is arranged on (over) the disk element directly, without a sealing element arranged inbetween (at least in between the spray tip 12 and retainer cap 22), 
wherein the first baffle disk has a greater outer circumference than the disk element,  
wherein the first baffle disk is configured from continuous material in a region between the inner circumference and the outer circumference without any passage openings between the inner circumference and the outer circumference, such that air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk cannot penetrate or flow through the first baffle disk (Fig. 1);
wherein the disk element is located in a middle area between a front end region of the material nozzle (See additional enlarged Fig. 1 with additional annotations below) and a rear end region of the material nozzle (at external thread of 12 and O-ring 32), which faces away from the material outlet opening, and 
wherein the rear end region of the material nozzle that faces (radially) away from the material outlet opening has an external thread for fastening in or to at least one of a main body (15) and a sealing element (O-ring 32).
With respect to claim 10, Haruch discloses wherein the material nozzle has further includes a second baffle disk (See Fig. 1 with additional annotations below) which is arranged on a (inner) side of the first baffle disk which faces away from the material outlet opening, and which is spaced apart from the plurality of passage openings in the disk element in an axial direction and which at least partially projects over the plurality of passage openings in the disk element in a radial direction.
With respect to claim 11, Haruch discloses wherein the second baffle disk has a smaller outer circumference than the first baffle disk (See Fig. 1 with additional annotations below).
With respect to claim 12, Haruch discloses wherein the second baffle disk has a circular outer circumference and is arranged concentrically (same axis) with respect to at least one of the first baffle disk and the disk element (at least the spray tip 12).
With respect to claim 13, Haruch discloses wherein the first baffle disk and the second baffle disk are configured integrally (functioned as one element).
With respect to claim 15, Haruch discloses wherein the material nozzle further includes an air-directing disk (spray tip 12) which is arranged downstream of the plurality of passage openings (at least the radial passages 50) of the disk element in a direction of the nozzle longitudinal axis.
With respect to claim 19, Haruch discloses a nozzle set for a spray gun (Figs. 1-8) including:
the nozzle according to Claim 1; and
an air cap (11) with a central opening (occupied by retainer cap 22 and pre-atomizing member 20) and at least one diametrically opposite horn-air bore (ports 16 and 18). the air cap being separate from the nozzle, wherein the disk element and the first baffle disk are not part of the air cap.
With respect to claim 21, Haruch discloses a spray gun including: 
a main body (15), and 
the nozzle according to Claim 1; and 
an air cap (11) that is separate from the nozzle,
wherein the first baffle disk is arranged downstream of at least one radially outer air outlet opening (opening of 18 and 45) in the main body in a direction of a nozzle longitudinal axis and is spaced apart from the at least one radially outer air outlet opening in the axial direction and at least partially projects over the at least one radially outer air outlet opening in the radial direction (when view from the nozzle longitudinal axis). 
With respect to claim 22, Haruch discloses wherein the material nozzle further includes a second baffle disk (See Fig. 1 with additional annotations below), and wherein the second baffle disk is arranged downstream of at least one radially inner air outlet opening in the main body in the direction of a nozzle longitudinal axis and is spaced apart from the at least one radially inner air outlet opening in the axial direction and at least partially projects over the at least one radially inner air outlet opening in the radial direction (when view from the nozzle longitudinal axis).
With respect to claim 31, Haruch discloses wherein the first baffle disk guides the air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk outwards in a radial direction (adjacent 32).
With respect to claim 32, Haruch discloses wherein the first baffle disk is configured such that the air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk flows past (over) the outer circumference of the first baffle disk (See Fig. 1 with additional annotations below).
With respect to claim 33, Haruch discloses a spray gun including: 
a main body (15), and 
the nozzle according to Claim 1; and 
an air cap (11) that is separate from the nozzle,
wherein the first baffle disk is configured such that the air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk flows through a gap (See Fig. 1 with additional annotations below) between the first baffle disk and a wall of the main body of the spray gun.
With respect to claim 34, Haruch discloses a spray gun including: 
a main body (15), and 
the nozzle according to Claim 1; and 
an air cap (11), the disk element and the first baffle disk of the material nozzle being separate from the air cap, 
wherein the first baffle disk is configured such that the air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk is distributed over a (inner) surface of the first baffle disk and flows through a gap (See Fig. 1 with additional annotations below) between the first baffle disk and an outer wall of the main body of the spray gun.
With respect to claim 36, Haruch discloses wherein the entire disk element (See additional enlarged Fig. 1 with additional annotations below) is located in the middle area between the front end region of the material nozzle and the rear end region of the material nozzle.
With respect to claim 37, Haruch discloses a spray gun (Figs. 1-8) including: a main body (11, 20 and 19) including at least one radially inner air outlet opening (opening of 18 and 45); the nozzle according to Claim 1; and an air cap (11) with a central opening (occupied by retainer cap 22 and pre-atomizing member 20) and at least one diametrically opposite horn-air bore (ports 16 and 18), the air cap being separate from the nozzle, wherein the disk element and the first baffle disk are not part of the air cap, and wherein the spray gun includes at least one air flow path (from 20 to 55) which runs from the at least one radially inner air outlet opening, past the inner circumference of the first baffle disk, through the plurality of passage openings of the disk element, into an air cap chamber (46) formed by the air cap and the nozzle, and through a gap which is formed (defined) by the front end region of the material nozzle and the central opening in the air cap. 
With respect to claim 38, Haruch discloses a spray gun (Figs. 1-8) including: a main body (11, 20 and 19) including at least one radially outer air outlet opening (opening of 18 and 45); the nozzle according to Claim 1; and an air cap (11) with a central opening (occupied by retainer cap 22 and pre-atomizing member 20) and at least one diametrically opposite horn-air bore (ports 16 and 18), the air cap being separate from the nozzle, wherein the disk element and the first baffle disk are not part of the air cap, and wherein the spray gun includes at least one air flow path (from 20 to 55) which runs from the at least one radially outer air outlet opening, past the outer circumference of the first baffle disk (of 49), past an outer circumference of the disk element, into at least one horn-air supply duct (passage of 55) in the air cap, and through the at least one horn-air bore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haruch in view of Sanchez (EP1987886. Hedger hereafter).
With respect to claim 20, Haruch discloses the nozzle set as in claim 19 except for wherein the nozzle set furthermore includes a needle for closing the material outlet opening of the material nozzle.
However, Sanchez teaches a nozzle (2 and 3. Figs. 1-6) for a spray gun (1) comprising: a material nozzle (3 and 4) having a hollow (central) portion for the passage of material to be sprayed and a material outlet opening (5); and a disk element (See Figs. 2 and 3 with additional annotations below) extending radially from the material nozzle (relatively to the center axis) and having a plurality of passage openings (10) for the passage of air, wherein the nozzle has a first baffle disk (disk extending radially from the “disk element”) which is arranged on the disk element and has an inner and an outer circumference (See Figs. 2 and 3 with additional annotations below), wherein the first baffle disk is arranged on the disk element directly, without a sealing element arranged inbetween, wherein the first baffle disk has a greater outer circumference than the disk element,  wherein the first baffle disk is configured from continuous material in a region (See Figs. 2 and 3 with additional annotations below. Basically region or area without holes 11) between the inner circumference and the outer circumference without any passage openings between the inner circumference and the outer circumference, such that air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk cannot penetrate or flow through the first baffle disk. Sanchez further teaches wherein the nozzle set furthermore includes a needle (6) for closing the material outlet opening of the material nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a needle for closing the material outlet opening of the material nozzle, as taught by Sanchez, to Haruch’s material nozzle, in order to provide an additional element to close the material nozzle (Paragraph [0016]).


Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haruch.
With respect to claim 35, Haruch discloses a nozzle set for a spray gun (Figs. 1-8), the nozzle set comprising: 
a material nozzle (20, 12 and 22) comprising: 
a hollow (central) portion (35 and passage in 12) for the passage of material to be sprayed and a material outlet opening (55) in a front end region of the material nozzle (See additional enlarged Fig. 1 with additional annotations below);
a disk element (See additional enlarged Fig. 1 with additional annotations below) extending radially from the material nozzle (relatively to the center axis) and having a plurality of passage openings (50) for the passage of air; 
a first baffle disk (22) which is arranged on (over) the disk element and has an inner and an outer circumference and 
an air cap (11) comprising a central opening (occupied by retainer cap 22 and pre-atomizing member 20) and at least one diametrically opposite horn-air bore (ports 16 and 18), the disk element and the first baffle disk of the material nozzle being separate from the air cap, 
wherein the first baffle disk is arranged on the disk element directly, without a sealing element arranged inbetween, and 
wherein the first baffle disk is configured from continuous material in a region between the inner circumference and the outer circumference without any passage openings between the inner circumference and the outer circumference, such that air that impinges on the region between the inner circumference and the outer circumference of the first baffle disk cannot penetrate or flow through the first baffle disk, and
wherein the disk element is located in a middle area between the front end region of the material nozzle and a rear end region of the material nozzle (at external thread of 12 and O-ring 32), which faces (radially) away from the material outlet opening.
Haruch fails to disclose the disk element being configured as a disk or ring having a circular outer circumference and a radius that is greater than its thickness in the axial direction.
However, it would have been an obvious matter of design choice to shape the disk element as a disk or ring, since such a modification would have involved a mere change in the size (by shortening the horizontal passage or widening the horizontal passage) of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Alternatively, a change in form or shape (by shortening the horizontal passage or widening the horizontal passage) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  

    PNG
    media_image1.png
    453
    843
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    536
    676
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    802
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    467
    865
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The applicant argues that Haruch fails to disclose a material outlet opening in a front end region of the material nozzle and wherein the disk element is located in a middle area between the front end region of the material nozzle and a rear end region of the material nozzle, which faces away from the material outlet opening. The applicant’s argument has been considered but is moot due to the new interpretation of the Haruch reference. The front end region of the material nozzle is now being interpreted as a region shown in the additional enlarged Fig. 1 with additional annotations above (see new rejection above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 29, 2022 from